          Case 6:19-cv-01692-JR        Document 23        Filed 10/29/20     Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


    EUGENE S.,1                                                         Case No. 6:19-cv-01692-JR

                  Plaintiff,
                                                                           OPINION AND ORDER
                     v.

    COMMISSIONER OF SOCIAL
    SECURITY ADMINSTRATION,

               Defendant.

RUSSO, Magistrate Judge:

        Plaintiff Eugene S. brings this action for judicial review of the final decision of the

Commissioner of Social Security denying his application for Title II Disability Insurance Benefits.

All parties have consented to allow a Magistrate Judge enter final orders and judgment in this case

in accordance with Fed. R. Civ. P. 73 and 28 U.S.C. § 636(c). For the reasons set forth below, the

Commissioner’s decision is reversed and this case is remanded for further proceedings.


1
 In the interest of privacy, this opinion uses only the first name and initial of the last name of the
non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.
Page 1 – OPINION AND ORDER
         Case 6:19-cv-01692-JR          Document 23           Filed 10/29/20   Page 2 of 13




                                         BACKGROUND

       Born in 1973, plaintiff alleges disability beginning July 26, 2013, due to heart problems,

depression, back pain, frequent urination, and sleep apnea.2 Tr. 171-72, 186. Plaintiff’s application

was denied initially and upon reconsideration. Tr. 130-37. On October 10, 2018, a hearing was

held before an Administrative Law Judge (“ALJ”), wherein plaintiff was represented by counsel

and testified, as did a vocational expert (“VE”). Tr. 32-76. On October 24, 2018, the ALJ issued a

decision finding plaintiff not disabled. Tr. 16-27. After the Appeals Council denied his request for

review, plaintiff filed a complaint in this Court. Tr. 1-6.

                                      THE ALJ’S FINDINGS

       At step one of the five step sequential evaluation process, the ALJ found that plaintiff had

not engaged in substantial gainful activity during the adjudication period. Tr. 18. At step two, the

ALJ determined the following impairments were medically determinable and severe: “chronic

heart failure, ischemic heart disease, obstructive sleep apnea, and obesity.” Id. At step three, the

ALJ found plaintiff’s impairments, either singly or in combination, did not meet or equal the

requirements of a listed impairment. Tr. 20.

       Because plaintiff did not establish presumptive disability at step three, the ALJ continued

to evaluate how plaintiff’s impairments affected his ability to work. The ALJ resolved that plaintiff

had the residual functional capacity (“RFC”) to perform light work except he:

       can lift and carry 20 pounds occasionally and ten pounds frequently; can stand and
       walk up to two hours in an eight-hour workday, and can sit for about six hours in
       an eight-hour day; can push/pull consistent with lift and carry; can occasionally


2
  Plaintiff previously applied for Social Security disability benefits, alleging an onset of October
1, 2010, due to “cardiomyopathy, congestive heart failure, ventricular tachycardia, and sleep
apnea”; the ALJ denied plaintiff’s prior application on July 25, 2013, and this District subsequently
affirmed Tr. 80-93; Schwartz v. Colvin, 2016 WL 4443168, *1 (D. Or. Aug. 19, 2016). In light of
plaintiff’s date last insured of December 31, 2015, this appeal exclusively concerns an
approximately 2.5 year period. Tr. 18.
Page 2 – OPINION AND ORDER
           Case 6:19-cv-01692-JR        Document 23       Filed 10/29/20      Page 3 of 13




          climb ramps and stairs, but can never climb ladders, ropes, or scaffolds; can
          frequently reach bilaterally; can tolerate no exposure to pulmonary irritants; and
          can tolerate occasional exposure to workplace hazards, such as unprotected heights
          and exposed, moving machinery.

Tr. 22.

          At step four, the ALJ determined plaintiff could not perform any past relevant work. Tr.

25. At step five, the ALJ concluded, based on the VE’s testimony, that there were a significant

number of jobs in the national economy that plaintiff could perform despite his impairments, such

as electrical accessories assembler, small products assembler, and wire worker. Tr. 25-26.

                                           DISCUSSION

          Plaintiff argues that the ALJ erred by: (1) discrediting his subjective symptom testimony;

(2) rejecting the lay statements of his wife, Wendy S.; and (3) improperly weighing the medical

opinions of Carmelindo Siqueira, M.D., and the state agency consulting sources (i.e., Nathaniel

Arcega, M.D., and Martin Kehrli, M.D.).3 Pl.’s Opening Br. 5-9, 11-14 (doc. 19).

I.        Plaintiff’s Testimony

          Plaintiff argues the ALJ erred by discrediting his subjective symptom testimony concerning

the extent of his impairments. When a claimant has medically documented impairments that could

reasonably be expected to produce some degree of the symptoms complained of, and the record

contains no affirmative evidence of malingering, “the ALJ can reject the claimant’s testimony

about the severity of . . . symptoms only by offering specific, clear and convincing reasons for

doing so.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (internal citation omitted). A

general assertion that the claimant is not credible is insufficient; the ALJ must “state which . . .




3
 Plaintiff also argues that the ALJ “insufficiently addressed obesity” or, in the alternate, “failed to
develop the record” in regard to his weight change. Pl.’s Opening Br. 9, 14 (doc. 19). As addressed
below, these issues are subsumed by the ALJ’s other errors.
Page 3 – OPINION AND ORDER
         Case 6:19-cv-01692-JR         Document 23        Filed 10/29/20     Page 4 of 13




testimony is not credible and what evidence suggests the complaints are not credible.” Dodrill v.

Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be “sufficiently specific to

permit the reviewing court to conclude that the ALJ did not arbitrarily discredit the claimant’s

testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted).

       Thus, in formulating the RFC, the ALJ is not tasked with “examining an individual’s

character” or propensity for truthfulness, and instead assesses whether the claimant’s subjective

symptom statements are consistent with the record as a whole. SSR 16-3p, available at 2016 WL

1119029. If the ALJ’s finding regarding the claimant’s subjective symptom testimony is

“supported by substantial evidence in the record, [the court] may not engage in second-guessing.”

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (internal citation omitted).

       At the hearing, plaintiff testified that he was unable to work due to an inability to exert

himself and carry on conversations due to his heart conditions. Tr. 59-60. He indicated that he was

mentally and physically functional for an hour or two after waking, but that, due to fatigue and

stamina issues, he became less attentive and functional as the day goes on. Tr. 47, 52, 55. Plaintiff

also endorsed shortness of breath and “constant” dizziness due to his medications, especially upon

sitting up or standing too quickly. Tr. 48.

       In terms of daily activities, plaintiff reported that he drove his daughter to school in the

morning four days per week, attended church once per week in the evening (which occasionally

entailed him driving), and performed limited chores earlier in the day, such as dishes and laundry.

Tr. 40-41, 52. In addition, plaintiff explained that he spent time in his shop working on his “rig . .

. pretty much just cleaning up rust.” Tr. 58.

       After summarizing his hearing testimony, the ALJ determined that plaintiff’s medically

determinable impairments could reasonably be expected to produce some degree of symptoms, but



Page 4 – OPINION AND ORDER
         Case 6:19-cv-01692-JR          Document 23       Filed 10/29/20      Page 5 of 13




his “statements concerning the intensity, persistence and limiting effects of these symptoms are

not entirely consistent with the medical evidence and other evidence in the record.” Tr. 21-22.

Specifically, the ALJ cited to June and November 2016 chart notes and plaintiff’s wife’s February

2017 “Third-Party Adult Function Report” in support of the proposition that plaintiff was capable

of engaging in “normal, if slowed, activities of daily living, including socializing with his parents,

attending church weekly, driving his kids places, shopping, and cleaning,” as well as “go[ing] to

his friend’s auto repair shop to hang out or trouble shoot for an hour or two.”4 Tr. 21.

       Here, although the ALJ identified a legally sufficient reason to reject plaintiff’s testimony

regarding the extent of his functional capacities throughout the day, that reason is not supported

by substantial evidence. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012) (activities

may be used to discredit a claimant where they either “are transferable to a work setting” or

“contradict claims of a totally debilitating impairment”).

       Initially, the Court notes that the ALJ does not cite to any evidence from within the

adjudication period to support his conclusion. This is likely because plaintiff’s contemporaneous

reports to his medical providers from the relevant time period do not recount any daily activities.

See, e.g., Tr. 542-49, 568-71, 675-705. Nevertheless, these records generally suggest that plaintiff

lived a sedentary lifestyle and was struggling with dizziness, fatigue, and labored breathing. See



4
  The ALJ also cited to plaintiff’s failure to seek treatment during the adjudication period as a basis
to afford less weight to his testimony concerning mental impairments, back pain, and frequent
urination. Tr. 19, 21-23. Plaintiff does not challenge these findings on appeal and appears to take
issue solely with the ALJ’s treatment of his testimony concerning an inability to sustain activities
throughout an eight-hour day. Pl.’s Opening Br. 6-9 (doc. 19); Pl.’s Reply Br. 2-4 (doc. 22); see
also Bullock v. Berrien, 688 F.3d 613, 618 (9th Cir. 2012) (court “will not ordinarily consider
matters on appeal that are not specifically and distinctly argued in appellant’s opening brief”).
Furthermore, to the extent plaintiff relies on Christine G. v. Comm’s Soc. Sec., 2020 WL 417778
(D. Or. Jan. 27, 2020), that case is distinguishable, as the ALJ in this case did not simply
“summarize[e] the medical opinion evidence and assig[n] weight [there]to” in evaluating
subjective symptom statements. Id. at *5.
Page 5 – OPINION AND ORDER
         Case 6:19-cv-01692-JR         Document 23        Filed 10/29/20     Page 6 of 13




Tr. 645 (plaintiff “complaint[ing] [of] dizziness, fatigue as the day goes by” in May 2014); see

also Coaty v. Colvin, 2015 WL 1137189, *4-5 (D. Or. Mar. 11, 2015), aff’d, 673 Fed.Appx. 787

(9th Cir. 2017) (“contemporaneous self-reports to medical providers, as memorialized by their

treatment notes, are the most accurate portrayal of functioning” where “there is a remote date last

insured”).

       In any event, the majority of this post-adjudicative period evidence is entirely consistent

with plaintiff’s hearing testimony and, as such, does not support a negative credibility finding. Tr.

225-32, 654, 712; see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (“claimants should

not be penalized for attempting to lead normal lives in the face of their limitations”). Notably,

Wendy S.’s “Third-Party Adult Function Report” reveals that plaintiff “occasionally drives [his]

daughter to school,” attends church once per week if he is not “too tired,” cooks dinner “once or

twice [per] week” while sitting down and with assistance from a family member, and helps with

laundry/vacuuming about once per month and dishes “once or twice per week” while taking breaks

“every 15 minutes” or with assistance from a family member. Tr. 226-29. She also indicated that

plaintiff is “quick to exhaustion and dizziness,” and can no longer engage in “night visits to friends

[because] he has no energy at night.” Id. Accordingly, plaintiff’s wife indicated that his social

activities were limited to visiting his parents and “sit[ting] at his friend’s auto repair shop

sometimes . . . for 1-2 hours” before “com[ing] home to rest.” Tr. 229.

       When read in context, the only other evidence referenced by the ALJ – chart notes from

June and November 2016 – similarly reflect that plaintiff occasionally spent time in the shop

despite his “chronic dizziness” and lack of mental clarity.5 Tr. 654, 712; see also Reddick, 157



5
  There is only a single chart note in the 1100-plus page record – i.e., the June 2016 chart note
cited by the ALJ – indicating a potentially greater functional capacity. Namely, plaintiff reported
spending “2-3 hours in his shop” during a period wherein he was “trying to be more active.” Tr.
Page 6 – OPINION AND ORDER
         Case 6:19-cv-01692-JR        Document 23       Filed 10/29/20     Page 7 of 13




F.3d at 722-23 (ALJ’s “paraphrasing of record material” in a manner that was “not entirely

accurate regarding the content and tone of the record” was error).

       In sum, activities such as plaintiff’s – i.e., occasionally spending time in the shop for a

couple of hours, driving his daughter to school in the morning, attending church once a week, and

taking several hours, with frequent breaks, to complete relatively limited chores – are neither

transferable to a work setting nor contradict claims of a totally debilitating impairment. See

Ellefson v. Colvin, 2016 WL 3769359, *3-4 (D. Or. July 14, 2016) (reversing the ALJ’s finding

regarding the claimant's daily activities under analogous circumstances). Accordingly, the ALJ

committed harmful legal error in evaluating plaintiff’s subjective symptom statements.

II.    Third-Party Testimony

       Plaintiff contends the ALJ failed to provide a legally sufficient reason, supported by

substantial evidence, to reject Wendy S.’s statements. Lay testimony concerning a claimant’s

symptoms or how an impairment affects the ability to work is competent evidence that an ALJ

must take into account. Molina, 674 F.3d at 1114 (citation and internal quotation omitted). The

ALJ must provide “reasons germane to each witness” in order to reject such testimony. Id. (citation

and internal quotation omitted).

       As discussed above, plaintiff’s wife completed a “Third-Party Adult Function Report” in

support of his application. Tr. 225-32. The ALJ’s afforded “some weight” to Wendy S.’s lay

statements but “less weight than the opinions of the medical professionals, who care specifically

for [plaintiff’s] medical problems and whose opinions are more objective and reflect their

professional expertise.” Tr. 24.



712. This sole reference does not constitute substantial evidence, even presuming it was
inconsistent with plaintiff’s hearing statements.

Page 7 – OPINION AND ORDER
         Case 6:19-cv-01692-JR         Document 23        Filed 10/29/20     Page 8 of 13




       The ALJ erred to the extent he rejected Wendy S.’s statements because they were

subjective or did not emanate from a medical provider. See Jackson v. Berryhill, 2018 WL

1835811, *8-9 (D. Nev. Apr. 18, 2018) (ALJ improperly disregards lay testimony on the basis that

the witness is “not medically trained” or “has a personal relationship with the claimant,” or proffers

statements that are “not supported by medical evidence in the record”) (citations and internal

quotations omitted); see also Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017) (“[t]he fact

that lay testimony . . . may offer a different perspective than medical records alone is precisely

why such evidence is valuable”). Moreover, as addressed herein, the medical evidence does not

contravene Wendy S.’s testimony. The ALJ erred as to the third-party statements.

III.   Medical Opinion Evidence

       Plaintiff asserts the ALJ wrongfully rejected the opinions of Drs. Siqueira, Arcega, and

Kehrli. At the time of plaintiff’s application, there were three types of acceptable medical opinions

in Social Security cases: those from treating, examining, and non-examining doctors. Lester v.

Chater, 81 F.3d 821, 830 (9th Cir. 1995). To reject the uncontroverted opinion of a treating or

examining doctor, the ALJ must present clear and convincing reasons, supported by substantial

evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005) (citation omitted). If a treating

or examining doctor’s opinion is contradicted by another doctor’s opinion, it may be discredited

by specific and legitimate reasons, supported by substantial evidence. Id. To reject the opinion of

a non-examining doctor, the ALJ must reference “specific evidence in the medical record.” Sousa

v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998).




Page 8 – OPINION AND ORDER
         Case 6:19-cv-01692-JR          Document 23       Filed 10/29/20      Page 9 of 13




       A.      Dr. Siqueira

       Plaintiff initiated care with Dr. Siqueira in June 2012 for treatment of his heart conditions.

Tr. 514-16. Plaintiff thereafter saw Dr. Siqueira approximately every one-to-four months for

follow-up visits and medication management through February 2014. Tr. 517-30, 532-49.

       In August 2012, Dr. Siqueira authored a letter stating: “[plaintiff] has had dilated

cardiomyopathy, severe left ventricular dysfunction, recurrent ventricular tachycardia requiring an

implantable cardioverter-defibrillator and has been disabled and not able to seek employment at

the present time.” Tr. 531.

       The ALJ afforded Dr. Siqueira’s opinion “little weight because it was issued well before

the current period of alleged disability.” Tr. 24. “Medical opinions that predate the alleged onset

of disability are of limited relevance.” Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,

1165 (9th Cir.2008).

       The date on which Dr. Siqueira’s opinion was rendered is therefore dispositive because,

during that period, plaintiff was not disabled as a matter of law in light of the prior ALJ’s decision.

Tr. 80-93. Indeed, plaintiff does not seek to reopen his prior application as part of these

proceedings and, in general, an ALJ’s prior findings may not be disturbed in a subsequent appeal.

See, e.g., Khal v. Colvin, 2015 WL 5092586, *3 (D. Or. Aug. 27, 2015), aff’d, 690 Fed.Appx. 499

(9th Cir. 2017); see also Schwartz, 2016 WL 4443168 at *4 (affirming the prior ALJ’s decision in

regard to Dr. Siqueira’s August 2012 opinion because it was “brief and conclusory in form,” lacked

“specific functional limitations,” and rendered a vocational rather than a medical opinion). The

ALJ’s evaluation of Dr. Siqueira’s opinion is affirmed.




Page 9 – OPINION AND ORDER
        Case 6:19-cv-01692-JR         Document 23        Filed 10/29/20     Page 10 of 13




       B.      State Agency Consulting Sources

       In April 2017, Dr. Arcega reviewed the record and authored a physical RFC assessment.

Tr. 107-09. In relevant part, Dr. Arcega opined that plaintiff could stand/walk “[s]lightly less than

2 hours” and sit “[a]bout 6 hours in an 8-hour workday,” needed “to stand and walk to alleviate

back pain at least every 2 or 3 hours,” and must “[a]void even moderate exposure” to hazards. Tr.

107-08. Further, in the “RFC – Additional Explanation” section, Dr. Arcega remarked:

       Prior rating of sedentary [but more recent evidence] suggest[s] that [plaintiff]
       indeed has symptom limitation. He does not meet conditions under 4.02 and 3.02
       but added obesity I would opine a more limited rating. Certainly this could be the
       rating at [the date last insured]. Full hearing decision [pertaining to the prior
       application] was not adopted as the increase in weight represents a significant
       change in medical condition.

Tr. 109. In May 2017, Dr. Kehrli again reviewed the record and adopted Dr. Arcega’s findings.

Tr. 120-23.

       The ALJ gave “great weight” to the opinions of Drs. Arcega and Kehrli. Tr. 24. However,

the ALJ declined to fully adopt the sitting limitation because it “is not specific enough to be used

in a vocational analysis.” Id. Additionally, the ALJ found that the need to alter positions “every

two to three hours is a federal labor requirement and is not therefore reiterated in the [RFC].” Id.

       Although the opinions of Drs. Arcega and Kehrli are not a model of clarity, the Court

nonetheless finds that the ALJ erred as to this issue. Significantly, the ALJ’s decision is silent as

to Dr. Arcega’s and Dr. Kehrli’s limitation to avoid even moderate exposure to hazards and the

RFC is inconsistent therewith. See Jason W. v. Comm’r of Soc. Sec. Admin., 2018 WL 6701273,

*2 (D. Or. Dec. 20, 2018) (restriction to “‘avoid even moderate exposure to hazards’ has appeared

in numerous ALJ decisions, demonstrating that it is, in fact, an appropriate concrete work-related

limitation of function” that must be reflected in the RFC). Furthermore, there is no VE testimony

on this subject such that the Court cannot conclude that the error was harmless. Tr. 63-74.

Page 10 – OPINION AND ORDER
        Case 6:19-cv-01692-JR         Document 23       Filed 10/29/20     Page 11 of 13




       Concerning plaintiff’s need to alternate between sitting and standing, Drs. Arcega and

Kehrli did not phrase this limitation as being related to a federal labor standard or otherwise link

it to the typical break schedule. Finally, Dr. Arcega and Dr. Kehrli indicated that plaintiff was

overall more impaired due to weight gain, yet the ALJ formulated a less restrictive RFC than the

prior ALJ, despite finding additional severe limitations at step two. Compare Tr. 16-27, with Tr.

80-93. The ALJ erred in weighing the opinions of Drs. Arcega and Kehrli.

IV.    Remedy

       The decision whether to remand for further proceedings or for the immediate payment of

benefits lies within the discretion of the court. Harman v. Apfel, 211 F.3d 1172, 1176-78 (9th Cir.

2000). The issue turns on the utility of further proceedings. A remand for an award of benefits is

appropriate when no useful purpose would be served by further administrative proceedings or

when the record has been fully developed and the evidence is insufficient to support the

Commissioner’s decision. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1090-1100

(9th Cir. 2014). The court may not award benefits punitively and must conduct a “credit-as-true”

analysis on evidence that has been improperly rejected by the ALJ to determine if a claimant is

disabled. Strauss v. Comm’r of Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011); see also

Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015) (summarizing the standard for

determining the proper remedy).

       As discussed herein, the ALJ committed harmful legal error by rejecting plaintiff and his

wife’s testimony, as well as by failing to properly weigh the state agency consulting source

opinions. The record is nonetheless ambiguous regarding the extent of plaintiff’s allegedly

disabling impairments. On one hand, plaintiff consistently endorsed dizziness, dyspnea, and

fatigue/stamina issues. On the other hand, plaintiff sustained a prior claim denial premised on



Page 11 – OPINION AND ORDER
        Case 6:19-cv-01692-JR          Document 23       Filed 10/29/20      Page 12 of 13




substantially similar impairments. While plaintiff suggests that these symptoms, along with his

sleep apnea, arose on or after the alleged onset date, both the prior ALJ decision and medical record

make clear that they were considered as part of plaintiff’s prior application. See, e.g., Tr. 37-39;

Pl.’s Opening Br. 9 n.1 (doc. 19).

       Furthermore, the state agency consulting source opinions appear to be based, at least in

part, on inaccurately documented information. Critically, Dr. Arcega and Dr. Kehrli specified that

plaintiff gained 34 pounds – i.e., “up from 268 [and] now at 302” – and that this increase

“represents a significant change in medical condition.” Tr. 109, 123. However, the record reflects

less fluctuation during the dispositive time frame.

       In June 2013, approximately one month before the alleged onset date, plaintiff weighed

293 pounds. Tr. 539; see also Tr. 83 (prior ALJ noting that plaintiff weighed 294 pounds between

December 2012 and February 2013). By September 2013, approximately 2 months after the

alleged onset date, plaintiff’s weight was down to 290 pounds. Tr. 493. Towards the end of the

adjudication period, in October 2015, plaintiff’s weight had inched up to 304 pounds. Tr. 583. As

such, during the adjudication period (and significantly before), it appears as though plaintiff’s

weight largely remained within a 10-15-pound window, as opposed to the nearly 35-pound

fluctuation noted by Drs. Arcega and Kehrli.

       Finally, plaintiff’s providers repeatedly encouraged him be physically active and despite

additional work-up, there was no clear etiology for his dyspnea, dizziness, or fatigue. See, e.g., Tr.

575, 584-86, 628, 658, 662; but see Tr. 525 (Dr. Siqueira informing plaintiff in September 2012

that his “[e]xcess weight may make a big difference over the long run”). In sum, the medical record

before the Court does not delineate whether plaintiff’s weight fluctuations or other pre-existing

conditions corresponded to any changes in his health or functional abilities during the adjudication



Page 12 – OPINION AND ORDER
        Case 6:19-cv-01692-JR          Document 23       Filed 10/29/20   Page 13 of 13




period. Cf. SSR 02-1p, available at 2002 WL 34686281, *8 (“minor weight changes” – i.e., a

fluctuation representing less than “10 percent of initial body weight” – may be “of little

significance to an individual’s ability to function”).

       As such, further proceedings are required to resolve this case. See Treichler, 775 F.3d at

1099 (except in “rare circumstances,” the proper remedy upon a finding of harmful error is to

remand for further administrative proceedings). Given the remote alleged onset date, coupled with

the murky evidence concerning plaintiff’s weight gain and associated health impacts (if any),

consultation with a medical expert would be helpful. Therefore, upon remand, the ALJ must

consult a medical expert and, if necessary, reformulate plaintiff’s RFC and obtain additional VE

testimony.

                                          CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

REMANDED for further proceedings.

       IT IS SO ORDERED.

       DATED this 29th day of October, 2020.




                                        /s/ Jolie A. Russo
                                _____________________________
                                          Jolie A. Russo
                                  United States Magistrate Judge




Page 13 – OPINION AND ORDER
